Case 5:19-cv-02372-MAA Document 21 Filed 02/03/21 Page 1 of 1 Page ID #:2577



 1
 2
 3                                                                       JS-6

 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    TRACEY SINGLETON,                        Case No. 5:19-cv-02372-MAA
12                       Plaintiff,
13          v.                                 JUDGMENT
14    ANDREW M. SAUL,
      Commissioner of Social Security,
15
16                       Defendant.
17
18         In accordance with the Memorandum Decision and Order Affirming Decision
19   of the Commissioner filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social
21   Security is affirmed and this matter is dismissed with prejudice.
22
23   DATED: February 3, 2021
24
25                                          MARIA A. AUDERO
                                            UNITED STATES MAGISTRATE JUDGE
26
27
28
